TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 26, 2016



                                     NO. 03-15-00290-CR


                             Rafael Hernandez-Prado, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the denial of a post-conviction application for writ of habeas corpus

signed by the district court. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the district court’s denial of the writ application.

Therefore, the Court affirms the district court’s denial of appellant’s post-conviction application

for writ of habeas corpus. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.